Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2016

                                     No. 04-16-00396-CV

                                     Gloria MARTINEZ,
                                          Appellant

                                               v.

       Stella SANDOVAL, Individually, and Jose Ramos, Individually a/k/a Jose Rocha,
                                       Appellees

                  From the County Court at Law No. 2, Bexar County, Texas
                              Trial Court No. 2014-CV-02209
                         Honorable H. Paul Canales, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We order that appellees Stella Sandoval, Individually, and Jose Ramos, Individually a/k/a
Jose Rocha, recover their costs of appeal, if any, from appellant Gloria Martinez.

       It is so ORDERED on October 5, 2016.


                                                _____________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2016.

                                                _____________________________
                                                Keith E. Hottle, Clerk